Exhibit 10.1

 

BUCKEYE PARTNERS, L.P.

UNIT DEFERRAL AND INCENTIVE PLAN

 

(As Amended and Restated, effective as of February 4, 2015)

 

--------------------------------------------------------------------------------


 

BUCKEYE PARTNERS, L.P.

UNIT DEFERRAL AND INCENTIVE PLAN

 

(As Amended and Restated, effective as of February 4, 2015)

 

ARTICLE I

ESTABLISHMENT AND PURPOSE

 

The Buckeye Partners, L.P. Unit Deferral and Incentive Plan is intended to
provide a select group of management and highly compensated employees of the
Company and its Affiliates with the opportunity to exchange annual bonus
compensation for Deferral and Matching Units that are all subject to a
substantial, additional vesting requirement.  The purposes of the Plan are to
attract and retain selected officers and key employees of the Company and its
Affiliates and to enable such individuals to acquire or increase ownership
interests in the Partnership.  The Plan is intended to provide benefits that are
excluded from the definition of “deferred compensation” under Code section 409A
pursuant to the exclusion for certain short-term deferral amounts applicable
thereunder or solely with respect to Section 5.7(f), are structured to comply
with Code section 409A.  Capitalized terms, unless otherwise defined herein,
shall have the meanings provided in Article II.

 

ARTICLE II

DEFINITIONS

 

Whenever used in this Plan, the following terms will have the respective
meanings set forth below, unless the context clearly indicates otherwise:

 

“Administrator” shall mean the Committee.

 

“Affiliate” will have the meaning ascribed to such term in Rule 12b-2 of the
General Rules under the Exchange Act.  Notwithstanding the foregoing, Buckeye
Pipe Line Services Company shall be considered an Affiliate of the Company and
any reference to an Affiliate in this Plan shall include an Affiliate of the
Company or the Partnership, as applicable.

 

“Annual Bonus” shall mean any amounts payable to the Participant under the
Buckeye Partners, L.P. Annual Incentive Compensation Plan or any similar
incentive plan.

 

“Beneficiary” or “Beneficiaries” means the beneficiary or beneficiaries last
designated in writing by a Participant in accordance with procedures established
by the Administrator to receive distributions under the Plan following the
Participant’s death.

 

“Board” means the Company’s Board of Directors as constituted from time to time.

 

“Cause” shall mean, except to the extent specified otherwise by the
Administrator, a finding by the Administrator that the Participant (i) has
materially breached his or her employment, severance or service contract with
the Company, Partnership or Affiliate, (ii) has engaged in disloyalty to the
Company, Partnership or Affiliate, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty, (iii) has
disclosed trade secrets or confidential information of the Company, Partnership
or Affiliate to persons not entitled to receive such information, or (iv) has
breached any written non-competition, non-solicitation, invention assignment or
confidentiality agreement between the Participant and the Company, Partnership
or Affiliate.

 

1

--------------------------------------------------------------------------------


 

“Change of Control” shall mean the occurrence of one or more of the following
transactions:

 

(a)           the sale or disposal by the Partnership of all or substantially
all of its assets; or

 

(b)           the merger or consolidation of the Partnership with or into
another partnership, corporation, or other entity, other than a merger or
consolidation in which the Unit holders immediately prior to such transaction
retain at least a fifty percent (50%) equity interest in the surviving entity;
or

 

(c)           the Company ceases to be the sole general partner of the
Partnership;

 

(d)           the Partnership ceases to own, directly or indirectly, 100% of the
outstanding equity interests of the Company; or

 

(e)           any person or “group” (within the meaning of the Exchange Act)
collectively shall beneficially own and control, directly or indirectly, a
number of Units that would entitle such person or group to vote Units
representing, in the aggregate, more than fifty percent (50%) of the total
number of outstanding Units that are entitled to vote and be counted for
purposes of calculating the required votes and that are deemed to be outstanding
for purposes of determining a quorum at any annual meeting of the limited
partners of the Partnership or otherwise in the election of the Company’s Board.

 

“Change of Control Period” shall mean the period commencing on the date of a
Change of Control and ending eighteen (18) calendar months following a Change of
Control.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

 

“Committee” means the Compensation Committee of the Board, or such other
committee as determined by the Board.

 

“Company” means Buckeye GP LLC, a Delaware limited liability company, and any
successor thereto.

 

“Deferral Amount” or “Deferral” shall mean that portion of a Participant’s
Annual Bonus that is deferred in the form of Deferral Units that a Participant
irrevocably elects to have, and is deferred, for any one Plan Year.

 

“Deferral Election” shall mean an Eligible Employee’s election to defer a
portion of his or her Annual Bonus in the form of Deferral Units under the Plan
on the form and in the manner prescribed by the Administrator and required by
the terms of the Plan.

 

2

--------------------------------------------------------------------------------


 

“Deferral Unit” means a unit of measurement, which is deemed solely for
bookkeeping purposes under this Plan to be equivalent to one Unit.

 

“Disability” or “Disabled” means a Participant becoming disabled within the
meaning of section 22(e)(3) of the Code, a long-term disability as determined
under the long-term disability plan of the Company, the Partnership or an
Affiliate, which is applicable to the Participant, or as otherwise determined by
the Administrator.

 

“Distribution Equivalent Rights” means an amount determined by multiplying the
number of Deferral Units and Matching Units credited to a Participant’s Unit
Account, subject to adjustment under Section 8.2, by the per-Unit cash
distribution, or the per-Unit fair market value (as determined by the
Administrator) of any distribution in consideration other than cash, paid by the
Partnership on its Units.

 

Eligible Employee” shall mean any Employee who (1) was an Eligible Employee for
Plan Years prior to January 1, 2013, selected by the Administrator to
participate in the Plan for any Plan Year prior to January 1, 2013, is employed
by the Company on December 31, 2012 and has a base salary equal to or in excess
of $150,000 for any Plan Year, or (2) for Plan Years on or after January 1,
2013, has a base salary equal to or in excess of $175,000 and is in Salary Grade
22 — Director Level or higher (or such other amount or Salary Grade level set
from time to time by the Administrator) and, in the case of either (1) or (2),
such Employee is selected by the Administrator to participate in the Plan in the
Administrator’s sole and absolute discretion for the relevant Plan Year. The
Administrator may also designate any Employee who does not meet the foregoing
eligibility requirements as an Eligible Employee in its sole and absolute
discretion.  Notwithstanding the foregoing, in the case (1), any Eligible
Employee who terminates employment on or after January 1, 2013 and is later
rehired by the Company must meet the eligibility requirements in (2).

 

“Employee” means a regular full-time salaried employee of the Company or an
Affiliate who performs services directly or indirectly for the benefit of the
Partnership.

 

“Employer(s)” shall mean the Company and any Affiliate (now in existence or
hereafter formed or acquired) that have been selected by the Administrator to
participate in the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a Unit means the average, rounded to one cent ($0.01), of
the highest and lowest sales prices thereof on the New York Stock Exchange on
the day on which Fair Market Value is being determined, as reported on the
Composite Tape for transactions on the New York Stock Exchange. In the event
that there are no Unit transactions on the New York Stock Exchange on such day,
the Fair Market Value will be determined as of the immediately preceding day on
which there were Unit transactions on that exchange.  If a Unit is not publicly
traded or, if publicly traded, is not subject to reported transactions as set
forth above, the Fair Market Value per share shall be as determined by the
Administrator through any reasonable valuation method.

 

“Good Reason” shall mean the occurrence, without the Participant’s express
written consent, of any of the following events during the Change of Control
Period:

 

3

--------------------------------------------------------------------------------


 

(a)           a substantial adverse change in the Participant’s duties or
responsibilities from those in effect on the date immediately preceding the
first day of the Change of Control Period;

 

(b)           a material reduction in Participant’s annual rate of Base Salary
or annual bonus opportunity as in effect immediately prior to commencement of a
Change of Control Period; or

 

(c)           requiring Participant to be based at a location more than 100
miles from the Participant’s primary work location as it existed on the date
immediately preceding the first day of the Change of Control Period, except for
required travel substantially consistent with the Participant’s present business
obligations.

 

Notwithstanding the foregoing, Participant shall not have Good Reason for
termination unless (i) Participant gives written notice of termination for Good
Reason within 30 days after the event giving rise to Good Reason occurs,
(ii) the Company does not cure the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Participant’s notice of termination,
within 30 days after the date on which Participant gives written notice of
termination and (iii) Participant actually resigns within 60 days following the
expiration of the Company’s 30-day cure period.

 

“LTIP” shall mean the Buckeye Partners, L.P. 2013 Long-Term Incentive Plan,
including any amendments, modifications, or successors thereto.

 

“Matching Unit” means a notional Unit credited to a Participant’s Unit Account
that is subject to service-based vesting restrictions.

 

“Participant” shall mean an Eligible Employee who has commenced participation in
the Plan and whose Unit Account has not been fully distributed.

 

“Partnership” means Buckeye Partners, L.P., a Delaware limited partnership or
any successor thereto.

 

“Plan” shall mean the Buckeye Partners, L.P. Unit Deferral and Incentive Plan
set forth herein, as amended from time to time.

 

“Plan Year” shall mean a calendar year.

 

“Unit” means a unit representing a limited partnership interest in the
Partnership.

 

“Unit Account” shall mean the unfunded bookkeeping account established and
maintained by the Administrator for each Participant that is credited with
Deferral Units and Matching Units.

 

“Vesting Date” shall mean the date a Participant’s Deferral Units and Vesting
Units become vested in accordance with Section 5.7 of the Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

ADMINISTRATION

 

The Administrator shall have sole discretionary responsibility for the
operation, interpretation, and administration of the Plan.  Any action taken on
any matter within the discretion of the Administrator shall be final,
conclusive, and binding on all parties.  In order to discharge its duties
hereunder, the Administrator shall have the power and authority to remedy any
errors, inconsistencies or omissions, to resolve any ambiguities, to adopt,
interpret, alter, amend or revoke rules necessary to administer the Plan, to
delegate its duties and to employ such outside professionals as may be required
for prudent administration of the Plan.  The records of the Administrator with
respect to the Plan shall be conclusive on all Participants, all Beneficiaries,
and all other persons whomsoever.  The Administrator shall also have the right
within the scope of his authority (if a designee of the Company) to enter into
agreements on behalf of the Company necessary to administer the Plan.  Any
Participant who is acting as Administrator shall not be entitled to vote or act
on any matter relating solely to himself or herself.

 

ARTICLE IV
ELIGIBILITY AND PARTICIPATION

 

4.1.         Eligibility.  Only Eligible Employees may become Participants. 
Prior to each Plan Year, each Eligible Employee shall be notified as to
eligibility to defer a portion of his or her Annual Bonus for that Plan Year in
the form of Deferral Units.  For the avoidance of doubt, eligibility to defer
Annual Bonus for one Plan Year shall not imply eligibility to defer Annual Bonus
for a subsequent Plan Year.

 

4.2.         Participation.  An Eligible Employee shall become a Participant by
completing an election form and delivering it to the Company as specified in the
Plan.  If the Administrator determines in good faith that a Participant is no
longer an Eligible Employee, the Participant shall cease active participation in
the Plan immediately and the terms of the Plan shall continue to govern the
Participant’s Unit Account until his or her Unit Account has been paid in full.

 

ARTICLE V
DEFERRAL UNITS AND MATCHING UNITS

 

5.1.         Deferral Elections.  Each Plan Year an Eligible Employee may, in
accordance with procedures established by the Administrator in its sole
discretion, elect to defer up to 50% of his or her Annual Bonus for that Plan
Year to the Participant’s Unit Account in the form of Deferral Units.  Deferral
Elections are effective on a Plan Year basis, and become irrevocable no later
than the date specified by the Administrator but in any event before the
beginning of the Plan Year that the Employer would otherwise have paid the
Annual Bonus to the Participant but for the Participant’s Deferral Election. 
For the avoidance of doubt, Deferral Elections generally must be completed on or
before December 31 of the Plan Year prior to the scheduled payment date for the
Annual Bonus.  For example, a Deferral Election with respect to an Annual Bonus
amount payable for the 2014 Plan Year (otherwise payable in 2015) generally
would need to be completed no later than December 31, 2014. A Participant’s
Deferral Election will become effective only if the forms required by the
Administrator have been properly completed and signed by the Participant, timely
delivered to the Administrator, and accepted by the Administrator.  A
Participant who fails to file a Deferral Election before the required date will
be treated as having elected not to defer any amounts for the Plan Year. 
Deferrals are subject to the vesting and forfeiture conditions of Sections 5.7
and 5.8.

 

5

--------------------------------------------------------------------------------


 

5.2.         Deferral Limits.  The Administrator may change the maximum deferral
percentage and establish minimum deferral percentages from time to time in its
sole discretion.  Any such limits shall be communicated by the Administrator
prior to the commencement of any election period.

 

5.3.         Deferral Units.  The Administrator shall credit a Participant’s
Unit Account with Deferral Units equal to the portion of his or her Annual Bonus
that the Participant elected to defer.  The number of Deferral Units shall be
determined by dividing the amount of Annual Bonus deferred by the Participant to
his Unit Account by the Fair Market Value of a Unit on the date that the
Employer would otherwise have paid the Annual Bonus to the Participant but for
the Participant’s Deferral Election or such other date as determined by the
Administrator in accordance with procedures governing grants under the LTIP.

 

5.4.         Matching Units.  An Eligible Employee who elects to defer a portion
of his or her Annual Bonus under the Plan shall be entitled to receive a
Matching Unit for each Deferral Unit that is credited to a Participant’s Unit
Account during a Plan Year.

 

5.5.         Distribution Equivalent Rights.  Participants shall be entitled to
Distribution Equivalent Rights with respect to the Deferral Units and Matching
Units allocated to a Participant’s Unit Account as if each such Deferral Unit
and Matching Unit had been a Unit.  Except as otherwise determined by the
Administrator, Distribution Equivalent Rights shall be paid as soon as
practicable following the payment of a distribution by the Partnership on its
Units.  A Participant will receive the aggregate amount of the Participant’s
Distribution Equivalent Rights in cash or Units as determined by the
Administrator in its discretion.

 

5.6.         Unit Accounts.

 

(a)           Establishment of Unit Account.  The Administrator will establish a
Unit Account for each Participant who has elected to defer a portion of his or
her Annual Bonus in Deferral Units.  Unit Accounts shall be credited as
appropriate for Deferral Units and Matching Units, and debited for distributions
from the Unit Account.

 

(b)           Timing of Credits.  The Administrator shall credit Deferrals to
the Participant’s Unit Account not later than the end of the calendar year that
the Employer would otherwise have paid the Annual Bonus to the Participant but
for the Participant’s Deferral Election.  The Administrator shall credit
Matching Units to a Participant’s Unit Account at such times and in such amounts
as the Administrator determines.

 

5.7.         Vesting.  Except as otherwise specified by the Administrator in its
discretion, a Participant shall become vested as follows:

 

(a)           General.  A Participant shall become 100% vested in Deferral Units
and Matching Units credited to his or her Unit Account during a Plan Year on
December 15th of the

 

6

--------------------------------------------------------------------------------


 

second Plan Year that is after the Plan Year that the Deferral Units and
Matching Units are credited to his or her Unit Account; provided that the
Participant is continuously employed by, or continuously provides services to,
the Company, Partnership or Affiliate through that date.  For example, Deferral
Units and Matching Units that are credited to a Participant’s Unit Account in
2014 will vest on December 15, 2016, provided that the Participant is
continuously employed by, or continuously provides services to, the Company,
Partnership or Affiliate from the date that such Deferral Units and Matching
Units are credited to his or her Unit Account until December 15, 2016.

 

(b)           Termination without Cause.  If a Participant’s employment is
terminated by the Company, Partnership or Affiliate without Cause, such
Participant’s unvested Deferral Units will immediately vest in full and unvested
Matching Units will vest on a prorated basis, based on the portion of the
vesting period during which the Participant was employed by the Company,
Partnership or Affiliate.  For purposes of determining the number of Matching
Units that become vested pursuant to this section, the vesting period commences
on the January 1 of the Plan Year that the Company would otherwise have paid the
Annual Bonus to the Participant but for the Participant’s Deferral Election and
ends three years later.

 

(c)           Disability.  If a Participant is determined to be Disabled, such
Participant’s unvested Deferral Units and Matching Units will immediately vest
in full.

 

(d)           Death.  In the event of the death of a Participant while employed
by the Company, Partnership or Affiliate, such Participant’s unvested Deferral
units and Matching Units will immediately vest in full.

 

(e)           Change of Control.  In the event a Change of Control occurs while
the Participant is employed by, or providing services to the Company,
Partnership or Affiliate, and (i) the Participant is terminated without Cause
during the Change of Control Period or (ii) the Participant resigns for Good
Reason during the Change of Control Period, such Participant’s unvested Deferral
Units and Matching Units will immediately vest in full.

 

(f)            Retirement.  In the event a Participant terminates employment or
service on account of retirement (as determined by the Administrator), the
Administrator may, in its sole discretion, provide that such Participant’s
unvested Deferral Units and Matching Units will immediately vest in full.  The
vesting of Deferral Units and Matching Units will be subject to such terms and
conditions as the Administrator determines, including the Participant’s
agreement to be bound by restrictive covenant obligations, such as
non-competition or non-solicitation covenants and/or such other restrictions as
the Administrator determines, on a case-by-case basis at the time of the
Participant’s retirement.

 

5.8.         Forfeiture.

 

(a)           If a Participant’s employment is terminated for Cause or
voluntarily on the part of the Participant, any and all unvested Deferral Units
and Matching Units shall be forfeited as of the date the Participant ceases to
be employed by, or provide service to the Company, Partnership or Affiliate.

 

7

--------------------------------------------------------------------------------


 

(b)                                 If a Participant’s employment is terminated
without Cause, all unvested Matching Units that do not vest in accordance with
Section 5.7(b) shall be forfeited as of the date the Participant ceases to be
employed by, or provide service to the Company, Partnership or Affiliate.

 

5.9.                            Distribution.  Vested Deferral Units and
Matching Units shall be distributed to the Participant (or in the case of a
deceased Participant, the Participant’s Beneficiary) in a single lump sum
payment as soon as reasonably practicable following the Vesting Date and in no
event later than the later of the last day of the calendar year in which the
Vesting Date occurs or two and one-half months following the Vesting Date. 
Vested Deferral Units and Matching Units will be settled in Units reserved under
the LTIP; provided, however, that the Administrator may in its sole discretion
specify prior to an affected Deferral Election that with respect to particular
Participants or Deferral Units settlement will or may be made by a cash payment
in lieu of Units.  The amount of such cash payment shall equal the most recent
Fair Market Value of a Unit as of the Vesting Date, multiplied by the number of
Deferral Units and Matching Units to be paid in such manner.  Any distribution
that complies with this section shall be deemed for all purposes to comply with
the Plan requirements regarding the time and form of distributions.

 

ARTICLE VI
CLAIMS PROCEDURES

 

6.1.                            Exclusive Procedures.  This article sets forth
the exclusive procedures by which claims under the Plan are to be made.  No
legal action may be brought by any person claiming entitlement to payment under
the Plan until after the claims procedures set forth herein have been exhausted.

 

6.2.                            Claim.  Any person who believes that he or she
is being denied a benefit to which he or she is entitled under the Plan
(hereafter referred to as a “Claimant”) may file a written request for such
benefit with the Administrator setting forth the basis for the claim.

 

6.3.                            Determination; Notification.  Except as provided
herein, within sixty (60) days of receiving the claim, the Administrator shall
determine whether to grant or deny the claim and notify the Claimant in writing
of the decision.  If the claim is granted, the Administrator shall commence
payment in accordance with the provisions of Section 5.9.  If the claim is
denied, in whole or in part, the Administrator’s notice to the Claimant shall:

 

(a)                                 explain the specific reasons for the denial;

 

(b)                                 refer to the specific Plan provisions on
which the denial is based;

 

(c)                                  describe any additional material or
information necessary for the Claimant to perfect the claim (if perfection of
the claim is possible) and an explanation of why such material or information is
necessary; and

 

(d)                                 explain the steps and time limit for
requesting review of the claim.

 

If the Administrator determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to termination of the original 60-day period.  In no event shall such
extension exceed sixty (60) days from the end of such initial period.

 

8

--------------------------------------------------------------------------------


 

6.4.                            Claim Review.  A Claimant (or his authorized
representative) shall have sixty (60) days from the date the Administrator’s
notice is mailed in which to file an appeal of the denial of his claim.  Any
such appeal must: (a) be in writing; (b) request review of the Claimant’s claim;
(c) set forth each ground on which the request for review is based and the facts
in support thereof; and (d) provide any other comments the Claimant believes
pertinent and helpful to his application.  The Claimant (or the Claimant’s duly
authorized representative) may (i) request access to, and copies of, all
documents, records, and other information relevant to the claim, which shall be
provided to Claimant free of charge and (ii) submit written comments or other
documents.  Any Claimant who fails to timely file such a written appeal shall be
estopped and barred from any further challenge to the Administrator’s
determination to deny his claim.

 

6.5.                            Review of Determination.  The Administrator
shall complete its review and decide the appeal within sixty (60) days after the
written request for review was received by the Administrator (or within
one-hundred twenty (120) days if special circumstances require additional time,
and if written notice of such extension and circumstances is given to the
Claimant within the initial 60-day period).  In conducting its review, the
Administrator may, in its sole discretion, require the Claimant to submit such
additional documents or other evidence as the Administrator deems necessary or
appropriate.  The Administrator’s decision shall be final and binding on all
persons with respect to the Claimant’s appeal.  The Administrator shall notify
the Claimant in writing that the claim has been allowed in full or that the
claim has been denied, in whole or in part, and any denial notice must set
forth:

 

(a)                                 Specific reasons for the decision;

 

(b)                                 Specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

(c)                                  A statement that Claimant is entitled to
reasonable access to, and copies of, all documents, records or other information
relevant to the claim upon request and free of charge; and

 

(d)                                 Such other matters as the Administrator
deems relevant.

 

6.6.                            Reimbursement of Costs.  If the Company, an
Affiliate, the Plan, a Claimant, or a successor in interest to any of the
foregoing brings legal action to enforce any of the provisions of this Plan, the
prevailing party in such legal action shall be reimbursed by the other party for
the prevailing party’s costs, including, without limitation, reasonable fees of
attorneys, accountants and similar advisors and expert witnesses.

 

ARTICLE VII
AMENDMENT AND TERMINATION

 

The Plan may be amended, suspended, or terminated at any time (in whole or in
part) by action of the Board or the Committee, with or without prior notice;
provided, however, that no such amendment, suspension or termination shall
reduce any Participant’s Unit Account balances without the written consent of
the affected Participant.  In the event of any suspension or termination of the
Plan (or any portion thereof), Participants’ Unit Accounts shall continue to
vest and be distributed in accordance with the Plan.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

8.1.                            FICA and Other Taxes. To the extent required by
the law in effect at the time benefits are distributed, the Participant’s
Employer shall withhold from any benefits to a Participant any employment or
other taxes required to be withheld by the federal government or any state or
local government in amounts and in a manner to be determined in the sole
discretion of the Employer.

 

8.2.                            Adjustment of Number and Price of Units, Etc. 
If there is any change in the number or kind of Units outstanding (i) by reason
of a Unit distribution, spinoff, recapitalization, Unit split, or combination or
exchange of Units, (ii) by reason of a merger, reorganization, consolidation or
reclassification, or (iii) by reason of any other extraordinary or unusual event
affecting the outstanding Units as a class without the Company’s receipt of
consideration, or if the value of outstanding Units is substantially reduced as
result of a spinoff or the Company’s payment of any extraordinary distribution,
the kind and number of Units covered by Deferral Units and Matching Units to be
issued or issuable under the LTIP, and the applicable market value of
outstanding Deferral Units and Matching Units shall be required to be equitably
adjusted by the Administrator to reflect any increase or decrease in the number
of, or change in the kind or value of, issued Units to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the LTIP
and such outstanding Deferral Units and Matching Units; provided, however, than
any fractional Units resulting from such adjustment shall be eliminated.  Any
adjustments determined by the Administrator shall be final, binding and
conclusive.

 

8.3.                            Unsecured General Creditor.  Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer. 
An Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

8.4.                            Unfunded Status of Plan.  The Plan is intended
to constitute an “unfunded” plan.  Benefits payable hereunder shall be payable
out of the general assets of the Company, and no segregation of any assets
whatsoever for such benefits shall be made.  With respect to any payments not
yet made to a Participant, nothing contained herein shall give any such
Participant any rights to assets that are greater than those of a general
creditor of the Company.

 

8.5.                            Designation of Beneficiary.  Each Participant
may designate a Beneficiary or Beneficiaries (which Beneficiary may be an entity
other than a natural person) to receive any payments which may be made following
the Participant’s death.  Such designation may be changed or canceled at any
time without the consent of any such Beneficiary.  Any such designation, change
or cancellation must be made in a form approved by the Administrator and shall
not be effective unless and until it is filed with the Administrator during the
Participant’s lifetime.  If no Beneficiary has been named, or the designated
Beneficiary or Beneficiaries shall have predeceased the Participant, the
Beneficiary shall be the Participant’s estate.  If a Participant designates more
than one Beneficiary, the interests of such Beneficiaries shall be paid in equal
percentages, unless the Participant has specifically designated otherwise.

 

10

--------------------------------------------------------------------------------


 

8.6.                            Nontransferability.  The right of a Participant,
Beneficiary, or other person to any payment under this Plan shall not be
assigned, alienated, transferred, pledged or encumbered.

 

8.7.                            No Rights to Employment.  This Plan does not
confer nor shall it be construed as creating an express or implied contract of
employment between any Participant and the Company, Partnership, or Affiliate or
other party. Nothing in the Plan shall interfere with or limit in any way the
right of the Company, Partnership, or Affiliate to terminate any Participant’s
employment at any time, nor confer upon any Employee any right to continue in
the employment of the Company, Partnership, or Affiliate.

 

8.8.                            Employer’s Liability.  An Employer’s liability
for the distribution of a Participant’s Unit Account shall be defined only by
the Plan.  An Employer shall have no obligation to a Participant except as
expressly provided in the Plan.

 

8.9.                            Payments to Minors and Incompetents.  If any
person entitled to any payment under this Plan is, in the judgment of the
Administrator, incapable of receiving such payment because of minority, illness,
infirmity or other incapacity, the Administrator may pay the amount due such
person to a duly appointed legal representative, if there is one, or, if none,
to the spouse, children, dependents, or such other persons with whom the person
entitled to payment resides.  Any such payment shall be a complete discharge of
the liability of the Company, Partnership, Affiliate and the Plan with respect
to such payment.

 

8.10.                     Furnishing Information.  A Participant or his
Beneficiary will cooperate with the Administrator by furnishing any and all
information requested by the Administrator and take such other actions as may be
requested in order to facilitate the administration of the Plan and the
distributions hereunder, including but not limited to taking such physical
examinations as the Administrator may deem necessary.

 

8.11.                     Notice.  Any notice or filing required or permitted
under the Plan shall be sufficient if in writing and if (a) hand-delivered or
sent by telecopy; (b) sent by registered or certified mail; or (c) sent by
nationally-recognized overnight courier.  Such notice shall be deemed given as
of (i) the date of delivery if hand-delivered or sent by telecopy; (ii) as of
the date shown on the postmark on the receipt for registration or certification,
if delivery is by mail; or (iii) on the first business day after dispatch, if
sent by nationally-recognized overnight courier.  In the case of the Company,
mailed or couriered notices will be addressed to its corporate headquarters, and
all notices will be directed to the attention of its General Counsel.  In the
case of a Participant, mailed or couriered notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records.

 

8.12.                     Code Section 409A.  Except with respect to any
benefits that may become payable under Section 5.7(f), all Plan benefits are
intended to constitute short-term deferrals within the meaning of Code section
409A and shall be excepted from the applicable

 

11

--------------------------------------------------------------------------------


 

requirements of Code section 409A in accordance with the regulations issued
thereunder, and the Plan shall be maintained, interpreted and administered
accordingly.  With respect to any benefits that may become payable pursuant to
the Administrator’s discretion under Section 5.7(f), to the extent that action
by the Administrator results in such Deferral Units and Matching Units being
deemed to constitute deferred compensation subject to the requirements of Code
section 409A, payment shall only be made under the Plan upon an event and in a
manner permitted by Code section 409A.  Notwithstanding anything contained
herein to the contrary, all provisions of this Plan shall be construed and
interpreted to comply with Code section 409A and applicable regulations
thereunder and if necessary, any provision shall be held null and void to the
extent such provision (or part thereof) fails to comply with Code section 409A
or regulations thereunder.  In addition, to the extent that deferred
compensation subject to the requirements of Code section 409A becomes payable
under this Plan to a “specified employee” (within the meaning of Code section
409A) on account of “separation from service” (within the meaning of Code
section 409A), any such payments shall be delayed by six months to the extent
necessary to comply with the requirements of Code section 409A, but not beyond
the death of the Participant.  Nothing herein shall be construed as a guarantee
of any particular tax treatment to a Participant.

 

8.13.                     Successors.  This Plan shall be binding upon and inure
to the benefit of the Partnership, the Company, and their successors and assigns
and the Participant and his or her heirs, executors, administrators and legal
representatives.

 

8.14.                     Gender and Number.  Except when otherwise indicated by
context, words in the masculine gender shall include the feminine and neuter
genders, the singular shall include the plural, and the plural shall include the
singular.

 

8.15.                     Headings.  The headings contained in this Plan are for
convenience only and will not control or affect the meaning or construction of
any of the terms or provisions of this Plan.

 

8.16.                     Invalid or Unenforceable Provisions.  If any provision
of this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the
Administrator may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

8.17.                     Effective Date of Plan.  This Plan was originally
effective as of December 16, 2009, was amended and restated, effective as of
August 4, 2011, January 1, 2013 and July 31, 2013 and is hereby amended and
restated, effective as of February 4, 2015.  The Plan shall remain in effect
until the termination of the Plan by action of the Board or the Committee
pursuant to Article VII.

 

8.18.                     Applicable Law.  The Plan shall be construed and
administered in accordance with and governed by the laws of the State of
Delaware, other than its laws respecting choice of law.

 

8.19.                     Entire Agreement.  This Plan constitutes the entire
understanding and agreement with respect to the subject matter contained herein,
and there are no agreements, understandings, restrictions, representations or
warranties among any Participant and the Partnership, Company or Affiliates
other than those set forth or provided for herein.

 

12

--------------------------------------------------------------------------------